UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4489


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JONEATHON LORENZO BLAKNEY, a/k/a Bird,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:10-cr-01172-TLW-1)


Submitted:   November 20, 2014            Decided:   November 24, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Joneathon Lorenzo Blakney, Appellant Pro Se. Arthur Bradley
Parham, Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joneathon Lorenzo Blakney appeals the district court’s

amended    judgment    granting    the   Government’s        Fed.    R.    Crim.   P.

35(b) motion and reducing his sentence.                We have reviewed the

record and find no reversible error.            Accordingly, we affirm the

amended judgment.        See United States v. Davis, 679 F.3d 190,

194-96 (4th Cir. 2012) (holding that district court may consider

18 U.S.C. § 3553(a) (2012) factors when deciding the extent of

sentence    reduction      after   granting   Rule     35(b)        relief).       We

dispense    with    oral    argument     because      the    facts        and   legal

contentions   are     adequately    presented    in    the    materials         before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                         2